Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of a, b1 and b2 (of claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 20,22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, a “chamber configured to comprise a donor solution” (line 4) is confusing, as it is not clear how a chamber is somehow related to fluid.  If the chamber is donor solution, then state such and redefine the term “chamber” to mean “donor solution”.   If the chamber is configured to hold donor fluid, then it should be stated as such.  There is a substantive uncertainty with a chamber configured to comprise donor solution.
As to claim 20, a “chamber configured to comprise a absorption solution” (line 5) is confusing, as it is not clear how a chamber is somehow related to fluid.  If the chamber is absorption solution, then state such.   If the chamber is configured to hold absorption fluid, then it should be stated as such.  There is a substantive uncertainty with a chamber configured to comprise donor solution, and a chamber configured to comprise absorption solution.
	As to claim 20, a “jacket configured to comprise a fluid” (line 2) is confusing, as it not clear how a jacket is somehow related to fluid.  If the jacket is fluid, then - - the jacket comprises fluid - -.   If he jacket is configured to hold fluid, then it should be stated as such.  There is substantive uncertainty with a jacket configured to comprise a fluid, as claimed.
	As to claim 20, a “jacket configured to comprise a fluid” (line 4) is confusing, as it not clear how a jacket is somehow related to fluid.  If the jacket is fluid, then - - the jacket comprises fluid - -.   If he jacket is configured to hold fluid, then it should be stated as such.  There is substantive uncertainty with a jacket configured to comprise a fluid, as claimed.
	As to claim 22, it’s not clear what the alternatives are.  Are they (1) a and b1, or (2) a and b2, or (3) a and b1 and b2, or (4) b2?  If so, where in the drawing and specification is the combination of a and b1 and b2 found?	
	As to claim 24, “donor chamber comprises a donor solution” is confusing, as the chamber is defined by solid walls of the chamber, and not solution.
As to claim 24, “receiver chamber comprises an absorption solution” is confusing, as the chamber is defined by solid walls of the chamber, and not solution.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 says that the chamber “is” a chamber, which removes the absorption solution of claim 11.  Claim 19 states that the chamber “is” (line 3) a cylindrical chamber, which removes the absorption solution of claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rachid teaches (Figure 3) every limitation of claim 1, with exceptions of “equal to or smaller than 3 ml/cm3” and “larger”(claim 1).

    PNG
    media_image1.png
    145
    119
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    185
    524
    media_image2.png
    Greyscale

Alkhawam et al 20080223166 teaches (Figure 1) every limitation of claim 1, with sole xception of “equal to or smaller than 3 ml/cm3” (claim 1).  The Reference includes mixer 140, how water bath 132, tapered port on donor chamber 108, bottom donor chamber being larger cross section than that at the top end, the and mixer 106.



		
    PNG
    media_image3.png
    238
    558
    media_image3.png
    Greyscale

	.
	Chaudhari et al 4,681,858 teach (Figure 5) ever limitation of claim 1, with sole exception of “larger” (line 2 from last, claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861